Citation Nr: 9928130	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound (GSW) of the right leg.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral dermatophytosis and onychomycosis, feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had honorable service from January 1941 to 
October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in St. Petersburg, 
Florida.

Service connection for bilateral dermatophytosis and 
onychomycosis, feet was denied in a rating decision in 
September 1965.  The veteran was notified of the denial of 
benefits, however, he did not timely file an appeal.  
Consequently, that determination is final.  38 U.S.C.A. 
§ 7105.  That is the last final decision on any basis.

The RO has rejected the veteran's most recent attempt to 
reopen his claim on the basis that he has failed to submit 
new and material evidence to reopen the claim for service 
connection for bilateral dermatophytosis and onychomycosis, 
feet.

The Board's decision is limited to the issues developed for 
appellate review.  The veteran's service representative in 
his August 1999 written presentation to the Board appears to 
be arguing for an increased rating for a laceration scar, 
right knee.  This issue has not been fully developed for 
appellate review, and is not before the Board at this time.  
Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of a GSW to the right leg.

2.  Post service medical records are entirely negative for 
any treatment or indications of residuals of a GSW, right 
leg.
3.  Service connection for bilateral dermatophytosis and 
onychomycosis, feet was denied in a rating decision in 
September 1965.  The veteran was notified of that decision 
and failed to timely complete his appeal.  This is the last 
final denial on any basis.

4.  The evidence received into the record since the September 
1965 denial, while new, is cumulative or redundant, and is 
not, by itself or in connection with the evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
residuals of a GSW, right leg is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

2.  The evidence submitted subsequent to the RO's September 
1965 decision denying entitlement to service connection for 
bilateral dermatophytosis and onychomycosis, feet, while new 
is not material, but rather is duplicative of evidence 
already submitted; therefore, the veteran's claim has not 
been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for residuals of a 
gunshot wound (GSW) of the right leg.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1998).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a GSW of the right 
leg, or any GSW for that matter.  The record notes that 
veteran suffered a lacerated cut on his right knee in combat 
with the enemy in June 1944.  The wound was caused when the 
veteran, "hit the deck" to avoid enemy machinegun fire, and 
cut his knee on a coral outcropping.  The wound was a 
superficial skin laceration, right knee about 2 cm. in 
length.  It was treated, with no complaints or evidence of 
other ailments.

It is noted that in a May 1965 VA examination, the examiner 
found no evidence of any scars, redness, swelling, locking, 
drawer signs, tenderness, instability or loss of motion of 
the right knee.

Service connection was established in September 1965 for a 
scar, lacerated wound, right knee.

In an August 1997 VA examination, the veteran reported 
receiving a shrapnel wound on the right knee, and a painful 
scar.  Physical examination again failed to reveal a scar on 
the right knee.  There was no keloid formation, adherence, 
herniation, inflammation, swelling, depression, vascular 
disorder, or ulceration noted.  Other than for hypertrophic 
changes to the patella, the knee was normal.
There are, essentially, no post service VA or private medical 
records indicating treatment, or diagnosis of residuals of a 
GSW, right leg, nor is there any evidence indicating 
otherwise.  There are no medical opinions expressed or 
implied to establish a plausible claim for service connection 
for residuals of a GSW, right leg.

The file also contains lay statements from the veteran's 
buddies.  These statements merely attest that the veteran was 
injured in action.  They do not however indicate a knowledge 
of the specific injury suffered by the veteran.  In addition, 
while the record reflects that the veteran was awarded the 
Purple Heart, it is not shown by the service records that the 
award was for combat injuries involving a GSW to the right 
leg.  Indeed, the fact that these records are entirely 
negative for the kind of injury claimed, it appears that the 
Purple Heart was most likely awarded for the aforementioned 
right knee laceration injury that is already service 
connected.  The Board is not implying that the veteran's 
account of sustaining a GSW to the right leg during service 
is not credible, as he is entitled to consideration under 
38 U.S.C.A. § 1154(b) as a combat veteran.  However, in the 
complete absence of any medical evidence showing a disability 
consistent with the claimed GSW injury sustained either in 
service or by the post service medical evidence, the Board 
must find that the elements of a well-grounded claim that 
require a current disability and medical evidence showing a 
nexus between the disability and something that happened in 
service are simply not met in this case.

The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet .App. 171 (1991).  In 
this case no evidence has been submitted by the veteran to 
support the allegations of a GSW, right leg during service.  
None of the records indicate any chronic residuals of a GSW, 
right leg.  Since service connection cannot be granted for a 
disability that is not shown to exist, the Board must 
accordingly find that a claim for service connection for such 
a disability is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc).

Consequently the evidence does not support the veteran's 
claim, and service connection for residuals of a GSW, right 
leg is not warranted.  As there is no evidence of the 
existence of residuals of a GSW, right leg, the claim is 
denied as not well grounded.  38 U.S.C.A. § 5107(b).

Where a claim is not well grounded it is incomplete, and the 
VA is obligated under 38 U.S.C.A. § 5103 to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO informed the appellant of the necessary evidence in the 
claims form he completed, in its notice of rating decision 
and the statement of the case.  That discussion informs him 
of the types of evidence lacking, which he should submit for 
well grounded claim.  The Board has examined all the evidence 
of record with a view toward determining whether the 
appellant notified VA of the possible existence of 
information which would render his claim plausible.  However, 
the Board finds no such information present.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 464-65 (1996); Robinette v. Brown, 
8 Vet. App. 69, 80 (1995).

II.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral dermatophytosis and onychomycosis, feet.

Unappealed determinations made by the agency of original 
jurisdiction are final with the exception that a claim may be 
reopened by submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105 (c) (West 1991); 38 C.F.R. § 3.156 
(1998).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Court has held that materiality contemplates evidence 
that "tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was initially denied 
for bilateral dermatophytosis and onychomycosis, feet, by 
rating decision of September 1965. The veteran was notified 
of that denial, but did not timely file an appeal.  
Consequently, that determination is final.  38 U.S.C.A. 
§ 7105(c).  That is the last final decision on any basis.

In making that decision, the RO considered the evidence then 
of record which included the service medical records, 
induction and separation examinations, and a VA examination.  
At that time, the veteran, basically made the same assertions 
about his entitlement as he is currently.  The evidence of 
record at that time, was negative for any complaints or 
treatment of bilateral dermatophytosis and onychomycosis, 
feet in service.  Bilateral dermatophytosis and 
onychomycosis, feet first shown in the post-service period, 
in a May 1965 VA examination, and was not shown to be related 
to service.

In May 1997, the veteran applied to reopen his claim for 
service connection for bilateral dermatophytosis and 
onychomycosis, feet.  The RO in March 1998, confirmed the 
prior decision as he did not submit any new and material 
evidence to reopen the claim.

The veteran was scheduled for a Travel Board hearing, but 
subsequently withdrew his request for a hearing and the case 
was forwarded to the Board for adjudication.

Evidence received subsequent to September 1965, consisted 
primarily of the veteran's allegations.  No additional 
medical records, or reports, pertinent to the claimed 
disability have been submitted.  Moreover, the evidence does 
not contain a competent expert opinion relating any bilateral 
dermatophytosis and onychomycosis, feet, if present, with any 
in-service treatment, event, or complaint. In this regard, 
the Board notes that the veteran is not qualified to make 
that medical connection.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While his allegations may be considered new 
evidence, this evidence is "new" in the sense that it had not 
previously been associated with the claims folder, it is not 
material to the issue at hand in this case, specifically, the 
incurrence, or aggravation of a bilateral dermatophytosis and 
onychomycosis, foot disorder during service.  His allegations 
essentially reiterate contentions which were considered in 
the previous denial and the additional evidence provides no 
basis to relate the presence of any current bilateral 
dermatophytosis and onychomycosis, foot pathology, if any, to 
service or any incident therein.

Accordingly, in the absence of any additional evidence which 
suggests a relationship between any current bilateral 
dermatophytosis and onychomycosis, foot pathology and the 
veteran's period of active duty, the claim for entitlement to 
service connection for a bilateral dermatophytosis and 
onychomycosis, foot disorder is not reopened.


ORDER

Entitlement to service connection for residuals of a GSW, 
right leg is denied on the basis that the claim is not well 
grounded.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for 
dermatophytosis and onychomycosis, feet and the benefits 
sought on appeal are denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

